996 F.2d 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene HAMILTON, Plaintiff-Appellant,v.S.M. SANDOR, Defendant-Appellee.
No. 93-15242.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 16, 1993.

Before:  CANBY, FERNANDEZ and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Eugene Hamilton appeals pro se the district court's order dismissing as frivolous all but one of his civil rights claims.   Because the district court's order is not a final order, we dismiss the appeal.


3
We raise sua sponte the issue of our jurisdiction to hear this appeal.   See Abernathy v. Southern California Edison, 885 F.2d 525, 527 (9th Cir.1989).   Pursuant to 28 U.S.C. § 1291, we have jurisdiction over appeals from final orders of the district court.   A district court order dismissing an action as to only some of the defendants is not a final order pursuant to section 1291.   Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 554 (9th Cir.1986), cert. denied, 484 U.S. 822 (1987).


4
On November 16, 1992, Hamilton filed his civil rights action under 42 U.S.C. § 1983 in the district court.   On January 19, 1993, before service of process, the district court issued an order dismissing as frivolous Hamilton's claims against several defendants under 28 U.S.C. § 1915(d).   In addition, the district court ordered process to be served on one defendant because Hamilton raised a cognizable first amendment claim against that defendant.   On February 1, 1993, Hamilton filed a notice of appeal.1  The January order is not a final order because it did not dispose of all claims against all parties.   See Unioil, 809 F.2d at 554.   Accordingly, we dismiss this appeal for lack of jurisdiction.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument and denies appellant's motion.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Hamilton simultaneously filed a motion to vacate judgment under Fed.R.Civ.P. 59(e).   The district court has not addressed that motion.   Pursuant to Fed.R.App.P. 4(a)(4), Hamilton's notice of appeal has no effect